In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                       No. 07-19-00264-CR


                            MICHAEL MENDOZA, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 364th District Court
                                    Lubbock County, Texas
           Trial Court No. 2019-417,487, Honorable William R. Eichman II, Presiding

                                          June 4, 2021
                               MEMORANDUM OPINION
                       Before QUINN, C.J., and PARKER and DOSS, JJ.


       Appellant Michael Mendoza appeals his conviction and fourteen-year enhanced

sentence for failure to register as a sex offender.1 Through one issue, he argues his trial

counsel rendered ineffective assistance when he opened the door through a remark in

opening statement to proof by the State of an identical felony charge pending against




       1  See TEX. CODE CRIM. PROC. ANN. art. 62.102(a) (West 2018); TEX. PENAL CODE ANN. § 12.42(a)
(West 2019) (enhancement of third degree felony to second degree felony on showing of final felony
conviction, other than state jail felony).
Appellant in Floyd County, Texas (the Floyd County charge). The State argues the record

has not been sufficiently developed on direct appeal for determination of counsel’s

effectiveness. Because we agree with the State, we overrule Appellant’s issue and affirm

the judgment and sentence of the district court.


                                              Background


         Because of a 1995 conviction for sexually assaulting a fourteen-year-old female,

Appellant is required to register as a sex offender for the remainder of his life. 2 Through

an amended indictment dated June 13, 2019, the State alleged on or about October 19,

2017, Appellant “did fail to report in person and to provide the local law enforcement

authority namely, the Lubbock Police Department of an intended change of his address

with his anticipated move date and new address prior to the seventh day before the

intended change[.]”


         Prior to trial, the State gave notice of four extraneous offenses it possibly would

use at trial. One of the offenses identified was a charge from Floyd County for failure to

register as a sex offender. In response to a pre-trial motion filed by Appellant, the trial

court ordered in limine that the State and its witnesses not mention Appellant’s

involvement in extraneous offenses or possible offenses without first approaching the

bench and making known its intention.


         In Appellant’s opening statement at trial, counsel for Appellant told the jury:


              Since 1995 Mr. Mendoza has reported like he’s supposed to. That at
              least there’s between 15 to 20 times we believe the evidence will show

         2   See TEX. CODE CRIM. PROC. ANN. art. 62.001(6)(A) (West Supp. 2020) and 62.101(a)(1) (West
2018).

                                                    2
           that they’ve had his address. He’s reported as he’s supposed to. Never
           had a bit of trouble with the registration requirement.

           All of a sudden in September - - in October of ’17, something goes
           haywire and there becomes an issue of addresses and where he lives.


Following Appellant’s opening statement, outside the presence of the jury, the prosecutor

argued that Appellant’s counsel, by informing the jury that Appellant had no prior trouble

with the registration requirement, opened the door to the fact that Appellant was also

facing the Floyd County charge. According to the prosecutor, the jury was left with the

false impression that appellant “has gone this entire time registering and complying with

the law when he, in fact, has not.”


       Appellant’s counsel disagreed with the State’s claim that he opened the door. He

attempted to explain his opening statement remark by drawing a distinction between

annual reporting, a requirement he believed Appellant had always met, and change of

address reporting, which his opening-statement remark was not intended to concern. The

trial court disagreed with Appellant’s explanation, however, and ruled the State could

present evidence that Appellant was arrested in Floyd County for failure to report a

change of address.


       According to documents placed in evidence by the State, on October 31, 2017,

Appellant was arrested in Floydada on the underlying charge of failing to register as a sex

offender. Floyd County Sheriff Paul Raissez testified at trial that Appellant was under

indictment “for not giv[ing] notice seven days prior to changing addresses that he was

moving.”    On cross-examination, Raissez agreed with Appellant’s counsel that in

February or March 2017, Appellant failed to give Floyd County notice of his new address.


                                            3
       In closing argument, the prosecutor told the jury that if it believed the testimony

about the Floyd County charge beyond a reasonable doubt it could consider the charge

as evidence that Appellant knew he was required to register as a sex offender and that

he did not timely report. She added, Appellant “had been down this road before. He was

currently under indictment in a different county for the exact same set of facts. He knew

the rules and he blatantly chose to disregard them, ladies and gentlemen. That’s what

this case comes down to.” Following a brief deliberation, the jury returned a verdict

convicting Appellant of the charged offense.


       After Appellant was convicted and sentenced, he filed a motion for new trial

arguing that he should be afforded a new trial “in the interest of justice,” but did not argue

his trial counsel was ineffective.


                                                Analysis


       By this appeal, Appellant argues under the standard of Strickland v. Washington3

his counsel rendered ineffective assistance when he opened the door to presentation by

the State of evidence concerning the Floyd County charge. The failure-to-register offense

under which Appellant was charged arises from two statutes, Code of Criminal Procedure

Articles 62.055(a) and 62.102(a). In pertinent part, Article 62.055(a) provides:


            If a person required to register under this chapter intends to change
            address . . . the person shall, not later than the seventh day before the
            intended change, report in person to the local law enforcement authority
            designated as the person’s primary registration authority by the
            department . . . and provide the authority . . . with the person’s anticipated
            move date and new address. . . .


       3   466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

                                                    4
TEX. CODE CRIM. PROC. ANN. art. 62.055(a) (West 2018). Under Article 62.102(a), a

person commits an offense if he is required to register as a sex offender under Code of

Criminal Procedure Chapter 62 and fails to comply with any requirement of that Chapter.

TEX. CODE CRIM. PROC. ANN. art. 62.102(a); Bell v. State, No. 07-18-00173-CR, 2019 Tex.

App. LEXIS 6362, at *8 (Tex. App.—Amarillo July 24, 2019, no pet.) (mem. op., not

designated for publication).


      To prevail on his ineffective assistance of counsel claim, Appellant must satisfy

two prongs. Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999). First, he

must prove his counsel’s conduct was objectively deficient. Pate v. State, No. 07-15-

00397-CR, 2017 Tex. App. LEXIS 8447, at *13 (Tex. App.—Amarillo Sep. 6, 2017, pet.

ref’d) (citing Ex parte Nailor, 149 S.W.3d 125 (Tex. Crim. App. 2004)). To evaluate such

a contention, we determine whether counsel was acting as “a reasonably competent

attorney” would under the circumstances. Id. (citing Strickland, 466 U.S. at 687). “To

defeat the presumption of reasonable professional assistance, any allegation of

ineffectiveness must be firmly founded in the record, and the record must affirmatively

demonstrate the alleged ineffectiveness.” Thompson, 9 S.W.3d at 814. This highly

deferential review is employed to avoid “the distorting effect of hindsight.” Pate, 2017

Tex. App. LEXIS 8447, at *13 (citation omitted).


      Further, even if Appellant can demonstrate his counsel’s actions were objectively

deficient, he must also prove that the deficient performance prejudiced his defense. Pate,

2017 Tex. App. LEXIS 8447, at *13 (citation omitted). He must establish “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. (citation omitted). The Supreme Court has

                                            5
defined this “reasonable probability” as a “probability sufficient to undermine confidence

in the outcome.” Id. (citations omitted).


       We begin with the first prong. The Court of Criminal Appeals has repeatedly

observed that a record on direct appeal is generally insufficient to show that counsel’s

representation was so deficient as to meet the Strickland test. See Rylander v. State,

101 S.W.3d 107, 110 (Tex. Crim. App. 2003); Bone v. State, 77 S.W.3d 828, 833 and

n.13 (Tex. Crim. App. 2002); Valdez v. State, No. AP-77,042, 2018 Tex. Crim. App.

Unpub. LEXIS 474, at *64 (Tex. Crim. App. 2018) (not designated for publication). The

present record does not provide Appellant’s counsel the opportunity to “defend, explain,

or otherwise justify his conduct.” Garza v. State, No. 07-13-00137-CR, 2014 Tex. App.

LEXIS 415, at *6 (Tex. App.—Amarillo 2014, no pet.). Counsel’s explanation during trial

suggests he was intending to discuss the statute’s annual reporting requirements, and

that his statements were interpreted differently.        Even if counsel was denying all

allegations of criminal conduct, that approach does not appear unreasonable, especially

given that Appellant was facing identical criminal charges in two counties and a conviction

in either would carry hefty consequences. Because we do not know the full reason at this

stage, we are unable to conclude that no reasonable trial strategy would justify the

conduct of Appellant’s counsel. See Andrews v. State, 159 S.W.3d 98, 102 (Tex. Crim.

App. 2005) (holding that although an ineffective assistance ground can be made on direct

appeal, the test looks for “when no reasonable trial strategy could justify the trial counsel’s

conduct . . . .”). We therefore overrule Appellant’s issue.




                                              6
                                      Conclusion


      We affirm the judgment and sentence of the trial court.




                                                     Lawrence M. Doss
                                                        Justice


Do not publish.




                                           7